Citation Nr: 1748351	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a neck disorder. 

2. Entitlement to service connection for a right knee disorder, to include patellofemoral syndrome. 

3. Entitlement to service connection for a lower back disability, to include intervertebral disc syndrome. 

4. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee and shin disorder.  


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2014, the Veteran testified before a Veterans Law Judge and a transcript of that hearing is associated with the claims file.  That Veterans Law Judge has retired and is no longer available to participate in this decision.  In a July 2017 letter, the Veteran was informed of this fact and informed of his right to a hearing before a different Veterans Law Judge.  In August 2017 correspondence, the Veteran indicated that he did not desire another hearing.  The Board will therefore proceed with adjudication of his claim at this time. 

These claims were previously before the Board in August 2014, April 2016, and November 2016, when they were remanded for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand in this case is necessary for additional development.  The Board finds that there has not been substantial compliance with the mandates of the November 2016 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In the November 2016 remand, the Board noted that the June 2016 VA examiner found that the Veteran had degenerative joint disease of the cervical spine, lumbar spine, and right knee.  The VA examiner also noted the Veteran had a "bilateral knee condition" but did not further evaluate or discuss the Veteran's left knee or left shin.  The June 2016 VA examiner found that the Veteran's cervical spine, lumbar spine, and right knee were less likely than not related to military service, and cited the lack of chronicity in symptomatology as support.  The Board noted that the VA examiner did not provide any additional explanation or include discussion of alleged in-service injuries or the Veteran's lay statements, including those detailing treatments sought since leaving service.  The Board also noted that while the VA examiner did discuss the Veteran's post-service workman's compensation injuries and 1999 lumbar laminectomy with discectomy; however, there was no discussion or analysis of whether there may be an intercurrent cause or a re-aggravation of alleged in-service injuries.  

In February 2017, pursuant to the November 2016 remand, the June 2016 VA examiner provided an addendum opinion.  The VA examiner noted that she reviewed the Veteran's claims file and considered his lay statements in making her determinations.  Further, the examiner was asked to identify the Veteran's current disabilities and discuss any relation between current disabilities and in-service incidents or injuries reflected in the Veteran's service treatment records.  Specifically, she was asked to determine whether the Veteran had current disabilities of the cervical spine, lumbar spine, right knee, and left knee and shin, and to identify and discuss each individually.  Further, she was asked to offer an opinion and discuss accordingly whether it is at least as likely as not that any identified disabilities are causally or etiologically related to service, considering service treatment records and lay testimony.  

The February 2017 VA examiner noted that the Veteran had a current diagnosis of degenerative joint disease of the cervical spine, lumbar spine, and right knee.  The VA examiner also stated that she considered the Veteran's lay testimony; however, she did not provide a discussion of the lay testimony as part of her opinion and stated that whether the Veteran did or did not have symptoms and seek medical care was not a medical issue for her to opine upon.  Further, the VA examiner did not discuss or opine on any of the Veteran's claimed in-service incidents; to include, an accident involving a crane, injuries due to carrying a heavy pack, repeated treatment for a knee condition, or an accident involving a tank.  She also did not discuss or opine on any of his treatment in the years following service until his 1999 lumbar laminectomy with discectomy.   

In regard to the Veteran's left knee and left shin claim, the Board finds that such claim must also be returned for the provision of a VA examination opinion in the first instance.  Specifically, the February 2017 examiner failed to address the Veteran's contentions of a left knee and shin disability throughout the addendum opinion.  

Where remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, 11 Vet. App. 268.  As the February 2017 VA opinion failed to address or comply with the November 2016 remand instructions, the Board finds that the opinion is inadequate, and the claim must be remanded for a new examination and opinion.  

The Board notes that the Veteran submitted a private nexus opinion from Dr. J.E. in February 2017.  Dr. J.E. opined that the Veteran's cervical spine, lumbar spine, right knee, and left knee and shin were all more likely than not due to the consequence of the Veteran's service.  However, Dr. J.E.'s opinion did not discuss the impact, or lack thereof, of the Veteran's additional medical treatment after service; specifically, his back injury in May 1998, or motor vehicle accident in the 1990's, or his 1999 lumbar laminectomy with discectomy.  Therefore, the Board finds that it is inadequate for the Board to rely on in resolving the issues in this case. 

The most recent VA treatment records in the claims file are from February 2017.  Thus, updated VA records must be associated with the claims file on remand.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Regardless of the Veteran's response, updated VA treatment records from February 2017 to the present must be obtained and associated with the claims file.  

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination with a different examiner than the examiner who examined him in June 2016 and provided an addendum opinion in February 2017 to assess the etiology of the Veteran's cervical spine, lumbar spine, right knee, and left knee and shin conditions.  
The electronic claims file must be made available to the clinician.  All pertinent symptomatology and findings must be reported in detail.  The clinician must conduct all indicated diagnostic tests, evaluations, and studies, and the examiner must identify, to the extent possible, any disabilities from which the Veteran suffers with relation to his cervical spine, lumbar spine, right knee, and left knee and shin.  

The reviewing clinician should provide an opinion on the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused by or is etiologically related to any incident of active duty, to include reports of a strain after unhooking a cable in December 1979, as shown in his service treatment records (STRs), and/or strain from carrying his pack, as reported by the Veteran? 

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused by or is etiologically related to any incident of active duty, to include reports of a strain after unhooking a cable in December 1979, as shown in his STRs, and/or strain from carrying his pack, as reported by the Veteran? 

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused by or is etiologically related to any incident of active duty, to include reports of a basketball injury, as shown in his STRs, and/or falling on his knees on to a tank, as reported by the Veteran? 
(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee and shin disability were caused by or are etiologically related to any incident of active duty, to include reports of treatment for "water on the knee" as shown in his STRs, and/or falling on his knees on to a tank, as reported by the Veteran? 

The clinician must consider the Veteran's lay testimony indicating a continual worsening of the condition since service in rendering a decision and discuss it accordingly.  The clinician is also asked to review and discuss the prior VA opinions and the February 2017 opinion from Dr. J.E.  The clinician is also asked to discuss, as necessary, the records from the history of a back injury in May 1998, a motor vehicle accident in the 1990s, and the Veteran's 1999 lumbar laminectomy with discectomy, and any other records deemed pertinent, as they may relate to the Veteran's claims for service connection.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




